Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7 in the reply filed on 5/28/2020 is acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 6/23/2016.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 requires that the cover consists of a thermosetting prepreg, which means consist of a thermosetting prepreg, but instead comprises a thermosetting prepreg along with other components. One of ordinary skill in the art would be confused about the metes and bounds of the claims.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 


Claims 1-2, 4-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kreutzwiesner (US 20170142830 A1, hereinafter Kreutzwiesner).
1.    Kreutzwiesner teaches a case (100, fig 4) comprising a cover (carrier structure 102) and an electronic device (402), disposed within the cover (fig 4), wherein the cover consists of a thermosetting prepreg (paragraph 0030),
the electronic device is inserted inside an inner space within the cover (fig 4) by stacking ([0055] recites ‘a plate-shapedly formed, electrically isolating carrier structure 102‘) so as to form a preform (paragraph 0030 recites ‘Prepreg refers particularly to a semifinished product made of fibres and an unhardened thermosetting plastic matrix’), and 
compression and/or reduced pressure is applied to shape the preform and form the case (temperature and pressure are directly proportional, while [0030] mentions ‘unhardened thermosetting plastic matrix’, which would be heated, cooled and hardened in the finished product).
With regard to claim 1, even though the claims are limited and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior 


2. (Previously Presented) Kreutzwiesner teaches the case as set forth in claim 1, wherein
the cover (102) comprises at least a flat member (edges of 102, fig 4) and
the electronic device (402) is inserted inside an inner space within the flat member of the cover (fig 4).

4. (Previously Presented) Kreutzwiesner teaches the case as set forth in claim 1, wherein at least part of the cover is made of an electrically conductive material ([0067]).

5. (Previously Presented) Kreutzwiesner teaches the case as set forth in claim 1, wherein at least part of the cover is made of a nonconductive material ([0030] mentions ‘unhardened thermosetting plastic matrix’).

6. (Previously Presented) Kreutzwiesner teaches the case as set forth in claim 1, wherein the cover further comprises a mechanism (110, 408, 404) connectable to the electronic device (fig 4).

7. (Currently Amended) Kreutzwiesner teaches the case as set forth in claim 2, wherein an upright wall member (upright portion of 400) of the cover is made of the same material as the flat member of the cover (top or bottom part of fig 4).


Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are made moot by the new rejections as shown above.
Examiner further notes that claim 1 still has product-by-process limitations that cannot be the basis of an allowance of a product claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.